Citation Nr: 0107655	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  98-10 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION


The veteran had active duty from March 1966 to March 1968.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for an increased rating 
for his service-connected PTSD, then evaluated as 10 percent 
disabling.  Subsequently, based on the receipt of additional 
evidence, including the report of a Department of Veterans 
Affairs (VA) examination in April 1999, the RO, by rating 
action the following month, increased the evaluation for PTSD 
to 30 percent, effective October 1997.  This case was 
previously before the Board in July 2000, at which time it 
was remanded in order to schedule the veteran for a hearing 
at the RO before a Member of the Board.  Such a hearing was 
scheduled for November 2000, but the veteran failed to report 
for it.  


REMAND

The veteran asserts that a higher rating is warranted for 
PTSD.  The record discloses that during the April 1999 VA 
psychiatric examination, the veteran related that he was 
seeing a therapist on a weekly basis.  Although some records 
from the veteran's psychologist, J.S. Bunce, Ph.D., have been 
associated with the claims folder, it is apparent that there 
are additional records that have not.  In addition, the 
record reflects widely disparate conclusions regarding the 
veteran's ability to function.  In this regard, the veteran's 
psychologist suggested in March 1998 that the veteran's 
outward appearance was better than his actual condition.  
Following the VA psychiatric examination in April 1999, it 
was indicated that the veteran was functioning quite well.  
Additional examination is required to resolve this 
discrepancy.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to notify and 
assist claimants in the development of their claims.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA Regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 1997.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
psychiatry, if available, to determine 
the nature and extent of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
The examiner should assign a GAF score 
and a definition of the numerical code 
assigned in order to comply with the 
requirements of Thurber v. Brown, 5 Vet. 
App. 119 (1993).  All necessary tests 
should be performed.  The entire claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

4.  The RO should adjudicate the claim of 
entitlement to an increased rating for 
PTSD, currently evaluated as 30 percent 
disabling. 

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





